Citation Nr: 1225388	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for Department of Veterans Affairs benefits as a surviving spouse.

2.  Whether the Appellant qualifies as a surviving spouse for the purpose of eligibility to Department of Veterans Affairs benefits.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1965.  He died in November 1994.  The Appellant asserts that she is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claim for VA benefits as a surviving spouse was previously denied by the RO in a decision in February 2000, the Appellant did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Appellant.

2.  The additional evidence received since the final rating decision by the RO in February 2000 relates to an unestablished fact necessary to substantiate the claim.

3.  Considering all the evidence of record, the Appellant and the Veteran were divorced from each other at the time of the Veteran's death.







CONCLUSIONS OF LAW

1.  The rating decision in February 2000 by the RO, denying VA benefits as a surviving spouse, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

2.  The additional evidence presented since the rating decision in February 2000 is new and material, and the claim for VA benefits as a surviving spouse is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Appellant is not recognized as the Veteran's surviving spouse for the purpose of eligibility to VA benefits.  38 U.S.C.A. §§ 101(3), 103(c), 1310 (West 2002); 38 C.F.R. §§ 3.50(b), 3.205 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim for VA benefits as a surviving spouse, further discussion here of compliance with the VCAA with regard to finality is not necessary.  





On the merits of whether the Appellant qualifies as a surviving spouse for the purpose of eligibility to VA benefits, as the pertinent facts are not disputed, and the case is decided on the application of the law to the undisputed facts, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In an administrative decision in February 2000, the RO denied dependency and indemnity compensation, death pension, and accrued benefits, in part, on the grounds that the Appellant was not eligible for benefits as a surviving spouse of the Veteran, because she and Veteran were divorced in October 1979, and she had not shown that they had a common law marriage since that time.

After the Appellant was notified of the decision and of her right to appeal, she did not appeal, and no new evidence pertinent to her claim was received by VA within one year from the date that the RO mailed notice of the determination to the Appellant.  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 






Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In November 2007, the Appellant filed the current claim for VA benefits as a surviving spouse.  

In a decision in January 2008, the RO denied the claim on the merits.  The Veteran appealed the decision.  However, whether or not the RO reopens a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Appellant's claim was received in 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the RO in February 2000 consisted, in part, of a Decree of Dissolution of the Appellant's marriage to the Veteran, dated in October 1979.   

The additional evidence consists, in pertinent part, of a statement from the Appellant, received in July 2008, reflecting that she had taken total care of the Veteran during the last four years of his life.  

For the limited purpose of reopening the claim, the credibility of the Appellant's statement is presumed.  Also, as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, the Appellant's status as a surviving spouse, the lack of such evidence was the basis for the previous denial of claim, the Appellant's statement that she and the Veteran may have been living as husband and wife, the statement is new and material under 38 C.F.R. § 3.156, and the claim for VA benefits as a surviving spouse is reopened.



The Merits of the Claim for Eligibility as a Surviving Spouse

Legal Standard 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102 (compensation), 1304 (dependency and indemnity compensation), 1541 (death pension), 5121 (accrued benefits); 38 C.F.R. § 3.54. 

The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful [emphasis added] spouse of a Veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried. 38 C.F.R. §§ 3.50 and 38 C.F.R. § 3.53(a).

In determining whether or not a person was a spouse of a Veteran, that is, they had a valid marriage, is proven by the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103.  

Facts and Analysis 

A copy of the Appellant's and Veteran's marriage license and marriage certificate show that they were married in Minnesota in April 1957.  



In a court Decree of Dissolution, the Appellant's and Veteran's marriage was legally dissolved in October 1979 in the state of Washington.  The Veteran's death certificate indicates that he died in November 1994 in the state of Washington and that his marital status at the time of death was "Divorced."  From this, the Board concludes that the Appellant and Veteran were divorced at the time of the Veteran's death.

The Appellant asserts that she and the Veteran were married in 1957, they had four children, they were married for about 20 years, and that in the last four years before the Veteran died, she took total care of the Veteran.  The Appellant also asserts that she took care of their children, that the Veteran did nothing to help take care of the children, that the Veteran never worked except for when he was in the service, that the Veteran never received any military benefits during his life, and that his health problems were caused by the military.  

The record clearly shows that the Appellant and Veteran were divorced at the time of the Veteran's death, which the Appellant acknowledged in her application for benefits in November 2007 and that, due to the divorce, she did not live continuously with the Veteran from the date of marriage to the date of his death. 

It is argued that the record did not contain evidence of a divorce decree, and that VA did not consider regulations regarding continuous cohabitation.  The record does contain a copy of a court Decree of Dissolution, documenting that the Appellant's and Veteran's marriage was legally dissolved in October 1979.  





As for the argument about continuous cohabitation, the Appellant and Veteran were divorced at the time of the Veteran's death, continuous cohabitation may be a consideration in establishing a valid marriage in the context of a common law marriage.  As the Veteran died in the state of Washington, where the right to benefits accrued, the validity of marriage is determined under the laws of the state of Washington.  The state of Washington does not recognize a common law marriage.  RCW Chapter 26.04.  So the requirement of continuous cohabitation in a common law marriage does not apply in establishing a valid marriage in the state of Washington after the Appellant and Veteran were divorced.  

And, even if as the Appellant has asserted, she took care of the Veteran during the last four years of his life, the record does not show and Appellant has not asserted, that, following their divorce in October 1979, she and the Veteran remarried and a valid marriage under the laws of the state Washington cannot be established on the basis of a common law marriage. 

Also, for continuous cohabitation under 38 C.F.R. § 3.53, continuous cohabitation is a requirement when the parties to a valid marriage are separated, but not divorced.  As the Appellant and Veteran were divorced and not separated, the provision for continuous cohabitation under 38 C.F.R. § 3.53 does not apply. 









In summary, the Appellant has not established eligibility to VA benefits as a surviving spouse of the Veteran.  Since the Appellant's claim fails because of the lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As new and material evidence has been presented, the claim for Department of Veterans Affairs benefits as a surviving spouse is reopened, and to this extent only the appeal is granted.

The Appellant's status as a surviving spouse for the purpose of eligibility to Department of Veterans Affairs benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


